DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 6-13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh et al. (US Pub 2010/0292796) in view of Williams et al. (US Patent 7,717,959).


Williams et al. discloses a carriage (Fig 10, 60) slideably supported in the frame by two support screws (fig 8, 23, col. 7 ll. 29 screws can be in both sides of 42) engaged with the carriage and passable through respective channels (Fig 10, 52) formed in the frame to securely maintain the parts together (Col. 8, ll. 27).
It would have been obvious to one of ordinary skill in the art to modify the device of Greenhalgh to include the carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame in view of Williams in order to securely maintain the parts together.
With respect to claim 16, Greenhalgh et al. discloses joint spacer for therapeutically maintaining a separation of bones of a joint, comprising: a frame (Fig 1, 16, 28 and 46) having distal and proximal ends defining a longitudinal axis (fig 1, 4) extending therebetween; a carriage (Fig 1, 8) slideably supported in the frame, the carriage having at least one ramped surface (Fig 1, 38, 40, 42) and a threaded bore (Fig 1, 58, paragraph 64); an actuator screw (fig 5, 70) threadably engaged with said carriage threaded bore, said actuator screw configured to bear against said frame to cause said carriage to slideably move within said frame when said actuator screw is rotated (fig 5); a first endplate (fig 1, 10) configured to engage a first bone of the joint, and having at least one channel (fig 1, between 12s) having a ramped surface (fig 1, 30 and 34) mateable with said at least one carriage ramped surface, whereby when said carriage is slideably moveable by rotation of said actuator screw in a first direction, said at least one endplate ramped surface slideable against said at least one carriage ramped surface to cause said first endplate to move along an axis transverse to said longitudinal axis to increase a height of the spacer (fig 5); and a second endplate (fig 1, 14) configured to engage a second bone of the joint. 
Greenhalgh discloses the claimed invention except for the carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame.
Williams et al. discloses a carriage (Fig 10, 60) slideably supported in the frame by two support screws (fig 8, 23, col. 7 ll. 29 screws can be in both sides of 42) engaged with the carriage and passable through respective channels (Fig 10, 52) formed in the frame to securely maintain the parts together (Col. 8, ll. 27). 
It would have been obvious to one of ordinary skill in the art to modify the device of Greenhalgh to include the carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame in view of Williams in order to securely maintain the parts together. With respect to claim 18, Greenhalgh in view of Williams discloses wherein said carriage is slideably supported by said actuator screw and by at least one screw (Williams discloses a thread screw can also be used to hold the carriage (col. 7- ll. 28-30) extending from said carriage through an elongated channel in said frame.
s 4 and 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh in view of Williams as applied to claim 1 above, and further in view of Mclaughlin et al. (US Pub 2011/0251691).
With respect to claim 4, Greenhalgh in view of Williams does not specifically disclose a fastener in an aperture in the endplate. 
McLaughlin et al. discloses an implant having a fastener (fig 10, 210, 212) and wherein the endplates include an aperture (fig 10, 206, 208) which said fastener passes to secure the end plate to the bone to better grip the bone (paragraph 42). With respect to claim 5, McLaughlin et al. discloses further including a blocking mechanism (paragraph 42 discusses blocking mechanisms) to prevent backing out of a fastener passed through said first endplate.
It would have been obvious to one of ordinary skill in the art to modify the device of Greenhalgh to include a fastener and wherein said first endplate includes at least one aperture through which said fastener passes to secure said first endplate to a bone of the joint in order to better grip the bone.
Claims 14 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh in view of Williams as applied to claim 1 above, and further in view of in view of Glerum (US 2011/0319997).
Greenhalgh in view of Williams discloses the claimed invention except for a dovetail connection between the frame and endplates.
Glerum et al. discloses a dovetail connection (fig 3 and paragraph 43) between a frame and endplates to allow for a linear translation between the endplate and frame while maintaining the endplates (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Greenhalgh in view of Williams to include a dovetail connection between the frame .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,117,754. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the application is broader than the claim 1 of the patent. Claim 1 states: A joint spacer for therapeutically maintaining a separation of bones of a joint (the patent states “A spacer for maintaining a separation of bones of a joint, comprising”, comprising: a frame having distal and proximal ends defining a longitudinal axis extending therebetween (this identical to “a frame having distal and proximal ends defining a longitudinal axis extending therebetween”); a carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame (the patent includes “the carriage is slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame”), the carriage having at least one ramped surface (the current claim is broader here but the patent still includes “a first ramped surface… and a second ramped surface”)and a threaded portion (“a threaded portion”); an actuator screw threadably engaged with said carriage threaded portion, said actuator screw configured to bear against said frame to cause said carriage to slideably move within said frame when said actuator screw is rotated (claim includes ”an actuator screw threadably engaged with said carriage threaded portion…  whereby when said carriage is slideably moveable by rotation of said actuator screw”); a first endplate configured to engage a first bone of the joint, and having at least one ramped surface mateable with said at least one carriage ramped surface (the patent has more limitations such as additional ramped surfaces but includes a first and second ramped surface); and a second endplate configured to engage a second bone of the joint .  
Claim 16 of the current application is boarder than claim 15 of the patent but includes: A joint spacer for therapeutically maintaining a separation of bones of a joint, comprising: a frame having distal and proximal ends defining a longitudinal axis extending therebetween (Claim 15 is identical to this limitation); a carriage slideably supported in the frame by two support screws engaged with the carriage and passable through respective channels formed in the frame, the carriage having at least one ramped surface and a threaded bore (Claim 15 is more narrow as it includes the carriage supported by two support screws and a threaded bore but also requires a first and second ramped surface making the application boarder); an actuator screw threadably engaged with said carriage threaded bore, said actuator screw configured to bear against said frame to cause said carriage to slideably move within said frame when said actuator screw is rotated (the patent includes each of these limitation and includes addition limitations); a first endplate configured to engage a first bone of the joint, and having at least one channel having a ramped surface mateable with said at least one carriage ramped surface, whereby when said carriage is slideably moveable by rotation of said actuator screw in a first direction, said at least one endplate ramped surface slideable against said at least one carriage ramped surface to cause said first endplate to move along an axis transverse to said longitudinal axis to increase a height of the spacer (the patent includes each of these limitations but includes the additional ramped surfaces); and a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040087947 A1 discloses an expandable spacer with a frame and carriage
US 20050006942 A1 discloses a device having support screws
US 20090210062 A1 discloses a device with fasteners and blocking mechanisms
US 20100211176 A1 discloses an expandable spacer with a frame and carriage
US 20110093074 A1 discloses an expandable spacer with a frame and carriage
US 20110251691 A1 discloses an expandable spacer
US 20140163682 A1 discloses an expandable spacer with a frame and carriage
US 4636217 A discloses an expandable spacer
US 6176882 B1 discloses an expandable spacer with a frame and carriage
US 6616695 B1 discloses an expandable spacer
US 6641614 B1 discloses an expandable spacer with a frame and carriage
US 6849093 B2 discloses an expandable spacer with fasteners and a blocking mechanism
US 8105382 B2 discloses an expandable spacer with a frame and carriage
US 8366777 B2 discloses an expandable spacer with a frame and carriage
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773